Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1-10 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isoda et al. (hereinafter Isoda, JP 06-183628, provided in IDS).
For claim 10: Isoda in fig. 35 discloses an image forming apparatus, fig. 35 comprising:
a conveyance unit 217 configured to convey a sheet;

a fixing unit 218 configured to fix the image formed on the sheet, [0006-0008];
a discharge unit, fig. 2 configured to discharge the sheet P with the fixed image on the sheet and including a drive roller 13 to be rotated by a driving force received from a drive source [0064] and a driven roller 14a, b to be driven by the drive roller [0064], wherein the discharge unit is configured to discharge the sheet out of a discharge nip portion between the drive roller and the driven roller, see at least fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6 is/ are rejected under U.S.C. 103 as being unpatentable over Isoda et al. (hereinafter Isoda, JP 06-183628) in view of Kawamoto, (JP 2005-096965, provided in IDS).  
For claims 1-2: Isoda in fig. 2 discloses a sheet discharge device to discharge a sheet P, (Title), the sheet discharge device comprising:
a discharge unit including a drive roller 13 to be rotated by a driving force received from a drive source, [0064] and a driven roller 14a, 14b to be driven by the drive roller, [0064], 

a static elimination unit 15 located downstream from the discharge unit in a sheet discharge direction and configured to eliminate electric charge from the sheet to be discharged by the discharge unit, fig. 2, [0064],
Isoda is silent so as to the static elimination unit includes a static elimination cloth having electroconductive fiber and facing the sheet to be discharged by the discharge unit and includes a support member supporting the static elimination cloth, and
wherein the static elimination cloth is located so that a static elimination plane of the static elimination cloth, constituting a virtual plane facing the sheet, is substantially parallel to a virtual tangent line extending from the discharge nip portion.
Kawamoto discloses a static elimination unit, figs. 2-3 includes a static elimination cloth 67, (Abstract) having electroconductive fiber and facing (see fig. 5 and Picture 1 below) a sheet to be discharged by a discharge unit 54 and includes a support member 62, figs. 2, 5 supporting the static elimination cloth 67, and
wherein the static elimination cloth 67 is located so that a static elimination plane of the static elimination cloth, constituting a virtual plane facing the sheet, is substantially parallel to a virtual tangent line extending from the discharge nip portion, see fig. 7 and Picture 1.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Isoda, so as to have the static elimination unit that includes the static elimination cloth having 

    PNG
    media_image1.png
    452
    459
    media_image1.png
    Greyscale

Picture 1

bonded”, Abstract),
wherein the support member 62 includes a support surface fixing the static elimination cloth to the support member, where the surface supports the static elimination cloth by the adhesion surface of the static elimination cloth adhering (bonding) to the support member, and
wherein the support surface is a surface extending in a direction substantially parallel to the virtual tangent line, (see figs. 5, 7 and Picture 1).

For claim 3: Isoda discloses that the driven roller includes a first driven rotation member 14a forming the discharge nip portion with the drive roller 13, and a second driven rotation member 14b configured to be driven by the drive roller 13 and located upstream from the first driven rotation member in the sheet discharge direction, fig. 2.

For claims 5-6: Isoda is silent so as to comprising a guide unit configured to guide the sheet discharged by the discharge unit, wherein the guide unit is in contact with the discharged sheet and located downstream from the discharge unit in the sheet discharge direction.
Kawamoto discloses comprising a guide unit 56 configured to guide the sheet discharged by the discharge unit 54, wherein the guide unit 56 is in contact with the discharged sheet, fig. 1 and located downstream from the discharge unit in the sheet discharge direction, fig. 1.

Furthermore, Kawamoto discloses the static elimination unit includes the static elimination cloth 67 as a first static elimination cloth 67 between the discharge unit 54 and the guide unit 56 in the sheet discharge direction, figs. 1-2.

Allowable Subject Matter
Claims 4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 would be allowable by virtue of their dependency on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852